Citation Nr: 1515285	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned at a videoconference hearing held in February 2015.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his substantive appeal on the issues of entitlement to service connection for bilateral hearing loss and asbestosis in signed correspondence received by the Board in February 2015.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal with respect to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal with respect to service connection for asbestosis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At his February 2015 hearing, and in signed correspondence received that month, the Veteran expressed his intent to withdraw his claims of entitlement to service connection for bilateral hearing loss and asbestosis.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The appeal for service connection for bilateral hearing loss is dismissed.

The appeal for service connection for asbestosis is dismissed.


REMAND

The Veteran seeks service connection for a lumbar spine disability.

The Veteran has indicated that his back was injured in service as a result of heavy lifting, constant bending, and sleeping on a poor mattress.  He also testified that in 2007 he carried a piece of equipment that weighed 100 pounds, up three flights of stairs and an additional 50 feet to the end of his ship.  He recalled that he felt back pain that night, but was unable to seek medical attention until later the next day, and at that time was only given Motrin.

At a VA examination in January 2010, a VA examiner stated that there was no diagnosis for the Veteran's claimed lumbar spine disability as no pathology was found on X-ray.  The examiner further concluded that the Veteran has mild scoliosis of the thoracolumbar spine that is not really clinically significant.  The examiner stated that this is a development abnormality which the Veteran has mostly likely had since he was a young child and is not related to service.

VA regulations specifically prohibit service connection for a congenital defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

The examiner did not, however, specifically indicate whether current scoliosis is a congenital "disease" or "defect," as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).  For these reasons, clarification is required.

Finally, it appears that there may be outstanding VA treatment records.  The Veteran testified that he sought medical treatment for his back in October 2009, at a VA clinic in McAllen, Texas.  These records are not currently associated with the file.  On remand, they must be obtained.  In addition, the file should be updated with VA treatment records from any VA facility after November 2010.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all pertinent treatment for his claimed lumbar spine disability.  After receiving authorization, request outstanding records from any identified treatment provider.  

If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).   

2.  Obtain complete VA treatment records from the VA clinic in McAllen, Texas, from October 2009.  Also update the file with VA medical records since November 2010 from any appropriate VA facility.  

If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).   

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed lumbar spine disability.  The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.  All necessary studies and tests should be performed.  

a) The examiner must diagnose all current lumbar spine disabilities, if any.

b) If scoliosis is diagnosed, the examiner must address whether the Veteran's scoliosis is congenital in nature.

c) If it is congenital, the examiner must then indicate whether it is a "defect" or a "disease."  For purposes of this medical opinion, the examiner should be advised that a congenital defect is usually considered fixed in nature and not subject to improvement or deterioration, and a congenital disease is considered to be capable of improvement or deterioration.  

d) If the examiner finds that the Veteran's scoliosis is a congenital "defect," the examiner must provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran experienced a superimposed injury or disease during service, which resulted in an additional disability.  If so, the examiner is to describe the additional disability.

e) 	If the examiner finds that the Veteran's scoliosis is a congenital "disease," the examiner must indicate whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the scoliosis was aggravated (made worse) during the Veteran's military service.

f) 	If the examiner finds that the Veteran has scoliosis that is NOT congenital in nature or has any other lumbar spine disability, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current lumbar spine disability was incurred during the Veteran's military service or is otherwise related to the Veteran's military service, to include the Veteran's credible report of heavy lifting, constant bending, and sleeping on a poor mattress during military service. 

g) 	The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state why this is so.

4.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


